DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15, in the reply filed on 8/9/22 is acknowledged.
Claims 16-17 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/9/22.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 6-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dutcher (US 5,179,962).

    PNG
    media_image1.png
    250
    651
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    228
    714
    media_image2.png
    Greyscale

 	Regarding claims 1, 10-13, Dutcher discloses the same invention as claimed (Figures 9 and 12 shown above for example), including a fixation structure comprising a casing (Figures 9, 11) having a first internal cavity (Figure 9: 26) and a slot (Figure 9: 63), the slot extending radially and formed in an external surface of the casing so as to be in communication with the first internal cavity (Figures 9, 11, 12), a driving member partially accommodated in the first internal cavity (Figures 9, 12: 65), one end of the driving member protruding out of the first internal cavity from a proximal end thereof (Figures 9, 12), and an elastic member (Figures 9, 12: 47, 48; Col. 3, lines 63-66) accommodated in the first internal cavity, one end of the elastic member coupled to the driving member and the other end extending outwardly from the driving member and being inserted in the slot (Figure 9), wherein the driving member is configured for fitted connection with the casing while being able to move in an axial direction of the casing to drive the elastic member to move in the slot, thereby causing the elastic member to protrude out of (Figure 12) or move back into (Figure 9) the slot.
 	Regarding claims 6-9, Dutcher discloses first and second limiting elements and limiting portion as recited (Figures 9, 12).
 	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dutcher (US 5,179,962) in view of Anderson (US 2012/0172690).
 	Regarding claims 14-15, Dutcher discloses a cardiac pacing device comprising the fixation structure according to claim 1 (abstract; Figure 1).  Dutcher does not disclose a leadless pacemaker arranged on the fixation structure.  However, Anderson teaches using leadless pacemakers for cardiac pacing (Figures 1, 2,), in order to provide wireless targeted stimulation, and shows that similar fixation structures are used on leadless pacemakers (Figure 3A).  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Dutcher as taught by Anderson to include a leadless pacemaker as recited, in order to provide wireless targeted stimulation.
Allowable Subject Matter
Claims 2-5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Heil (US 5,314,462) shows a cardiac lead with deployable side barbs (Figures 4-8).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eugene T Wu whose telephone number is (571)270-5053. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eugene T Wu/Primary Examiner, Art Unit 3792